10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:19-cv-06368-JMF Document 58-1 Filed 01/18/20 Page 1 of 6

JBEJUSHC Conference

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
ARTHUR USHERSON,
Plaintiff,
V. 19 Civ. 6368 JMF
BANDSHELL ARTIST MANAGEMENT,

Defendant.

November 14, 2019
4:00 p.m.

Before:
HON. JESSE M. FURMAN,

District Judge

APPEARANCES

LIEBOWITZ LAW FIRM, PLLC
Attorneys for plaintiff
BY: RICHARD LIEBOWITZ, Esq.
JAMES FREEMAN, Esq.
Of counsel

McGUIRE WOODS, LLP
Attorneys for defendant
BY: BRAD RICHARD NEWBERG, Esq.
Of counsel

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

Lid

13

14

LS

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:19-cv-06368-JMF Document 58-1 Filed 01/18/20 Page 2 of 6
16

JBEJUSHC Conference
needs to testify, how you think it should be handled. I will
issue an order that gives you further guidance on that front.

More broadly, I guess we are here for the initial
conference. One option would be to put everything on hold
pending adjudication of the sanctions motion and see where that
lands us. I will say I am skeptical of the request to dismiss
the complaint on that basis. I think if sanctions are
appropriate, monetary sanctions are presumably the way to go
and not dismissal, but so in part for that reason I guess my
inclination would not be to hit the pause button.

Another option would be to proceed with discovery in
the normal course. I guess the third option is somewhere
in-between. I wanted to raise this. Mr. Newberg has a
footnote in his memorandum of law, suggesting that there may be
a threshold issue with respect to the copyright in this case
that because it may predate 1989, that it is not a valid
copyright in the absence of a registration. I don't know if
you're right about that, and maybe you can elaborate on it.

Would that be dispositive of the claims in this case
and, if so, is that something we should have early summary
judgment motion practice on? What is your thought?

MR. NEWBERG: Thank you. Yes, that would be
dispositive. They lose all rights in copyright for publishing,
print out, listening, anything regarding your photograph
without notice if it was done before 1989.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:19-cv-06368-JMF Document 58-1 Filed 01/18/20 Page 3 of 6
17

JBEJUSHC Conference

Additionally, actually just yesterday we also
discovered that after this case was filed, Mr. Usherson filed a
copyright registration, which it seems to be on these
photographs, so now it is unclear whether the registration in
the complaint actually does cover the photograph or if it is
the new copyright registration.

lf ttcie-thesnewcopyright registration, it 1s
unequivocal this case must be dismissed with prejudice based on
the Supreme Court's recent holding in terms of having to have a
registration before you file and the Second Circuit and has
Courts holeings that othat:is..a- nen—curable error .

So now we discovered that yesterday. One of the
things I was going to ask your Honor, I think we we need to
amend our answer. I do think that having discovery purely on
those aspects early would probably be a very good idea.

THE COURT: Mr. Liebowitz.

MR. LIEBOWITZ: Your Honor, so what defendant doesn't
realize is this is an unpublished work. The VA number is VAU.
When it is VAU, it is unpublished. So defendants say it was
published before 1989 is not accurate. So it was VAU, it is
unpublished, and that does not affect any public domain or
anything like that.

It was unpublished, so there is no issue with
registration. I don't know what defense counsel means about
other registrations or other photographs. I will have to see

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:19-cv-06368-JMF Document 58-1 Filed 01/18/20 Page 4 of 6
18

JBEJUSHC Conference

what “Mypsootiice..didgxbutk this 1s the correet registration, It
is registered as unpublished, and there are statutory damages
and attorney's fees in this case.

We believe that if defendant wants to take up these
issues during discovery, we want to have discovery as well. We
want to determine why wasn't there a license, why wasn't the
photograph taken down. There are a lot of factors that go into
statutory damages, and we believe that the appropriate thing to
do at this stage is to just set discovery, set the dates, and
let the parties engage and hopefully during that process the
parties could eventually get to a settlement number we are
willing to live with and we can finally put this matter to
rest.

MR. NEWBERG: May I respond briefly, your Honor?

THE COURT: Sure.

MR. NEWBERG: Responding backwards on the point of the
facts on the discovery Mr. Liebowitz is talking about, that is
normal discovery. What we are talking about --

THE COURT: Slow down.

MR. NEWBERG: -- is preemptive discovery on the notice
on registration. I can tell Mr. Liebowitz right here on
August -- this is a photo, sort of well known folk community

photo of Bob Dylan, Leon Redbone and David Bromberg at the
Mariposa Folk.Festivalconmuly b6;) 190725
Taking this backwards, while there is a registration

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

Lal

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:19-cv-06368-JMF Document 58-1 Filed 01/18/20 Page 5 of 6
19

JBEJUSHC Conference

that was mentioned in the complaint that simply just says
unpublished photographs, Nos. 122-208, that is what was for the
complaint. On August 22nd, a very specific registration was
issued that says Arthur Usherson, Bob Dylan at Mariposa Folk
Festival, July 16, 1972,- 30 photographs. Clearly it as very
likely one of these 30 photographs is the photograph in
question, which is a photograph of Bob Dylan at the Mariposa
Folk Festival, July 16, 1972.

As far as the publication, I am well aware the
registration says that they're unpublished photographs. I
think that is almost certainly inaccurate. This is a
photograph that has been widely circulated. I found examples
of it ranging back 10 to 20 years, and so if it were
unpublished, it would, it would be widely circulated, which may
be another reason to take discovery. Thank you.

THE COURT: If there is a generic registration on day
one, and then a more specific registration on day two, I don't
know why that would, be but in theory cover the same work?.

MR. NEWBERG: It is possible then it could cover the
same work. We are willing to find out whether these
unpublished photographs are composite copies to determine
whether or not this is part of it and why there was this new
registration.

In addition, if you published hundreds or a group of
unpublished photographs, a collection, if any of those

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Case 1:19-cv-06368-JMF Document 58-1 Filed 01/18/20 Page 6 of 6

20
JBEJUSHC Conference
photographs, and -- this may be the reason for the new
registration -- if any of those photographs actually were

published, that takes away the entire copyright registration.
So I have 50 unpublished photographs and 10 published, and to
put them in as unpublished photographs and try to get them in
that way and determine some of them were published, then that
copyright is no longer valid.

THE COURT: What do you need to get to the bottom of
that and figure out what is going on here?

MR. NEWBERG: In terms of discovery, we need discovery
on deposit copies of the photographs were put in for this 2011
registration. We need discovery on Mr. Usherson of when these
photographs were published, if they were published, and if they
have, how they have been used, and discovery of why this new
registration was. put in.on August 22nd, because if the new
registration was essentially the first valid registration for
this photograph, then this case is -- and that is a separate
issue obviously from the notice, which is another reason for
dismissing.

If it were found, that is the other part of discovery,
if this is a published photograph and it was published without
notice prior to 1989, then there is no copyright possibility
whatsoever.

THE COURT: What discovery would you need on that
aside from the deposition of Mr. Usherson?

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

 
